UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6285


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER TINO COLON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00406-FDW-CH-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Tino Colon, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher   Tino     Colon      appeals   the   district     court’s

order   denying   a   reduction    in       his   sentence   under   18    U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     See United States v. Colon, No. 3:05-cr-

00406-FDW-CH-1 (W.D.N.C. Feb. 8, 2012).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2